DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS(s) has/have been considered and placed in the application file.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a “computer program product comprising executable instructions” that is non-statutory subject matter. The broadest reasonable interpretation of a claim drawn to a computer-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent. See MPEP 2111.01.  
A claim drawn to such a computer-readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diamos et al. (US 2018/0061439 A1 – hereinafter “Diamos”) in view of Kurata et al. (US 2013/0191129 A1 – hereinafter “Kurata”).
Claim 1:
Diamos discloses an information processing apparatus comprising: one or more hardware processors configured to: 
obtain a first categorical distribution sequence corresponding to first input data (¶33 discloses “When using the CTC decoder 270, the output of the RNN acoustic model 160 is a probability distribution over all of the possible characters used in a caption.”; ¶17 discloses “a discrete sequence of characters represented in a natural language … the discrete sequence
of characters comprises a caption that describes the non-speech sound.” ) and obtain a second categorical distribution sequence corresponding to second input data that is in the vicinity of the first input data (¶19 discloses “a stream of the single activations”; ¶22 discloses “The output of the RNN acoustic model 160 is a probability distribution over characters along a sequence of timesteps.”; ¶43 discloses “At step 240, the CTC decoder 270 receives the sets of characters and probability distributions and constructs valid sequences of the characters”), by using a prediction model that outputs a categorical distribution sequence representing a sequence of L number of categorical distributions with respect to a single piece of input data (¶43 discloses “features that are extracted from the raw audio waveform … At step 240, the CTC decoder 270 receives the sets of characters and probability distributions and constructs valid sequences of the characters”), L being a natural number equal to or greater than two (¶43 discloses “probability distributions”; ¶50 discloses “L timesteps”); 

calculate a sum of L number of inter-distribution distances (¶39 discloses “difference between the output of the audio captioning system 200 and all possible alignments of a list of possible labels”; ¶25 discloses “cross entropy loss function”; where, the cross-entropy is used to estimate the distance between two probability distributions); and 
update parameters of the prediction model in such a way that the sum lessens (¶24 discloses “a cross entropy loss function to predict the next character in the reference label (i.e., caption).”; ¶27 discloses “An optimization algorithm then updates the model parameters ( e.g., weights) of the RNN acoustic model 160 and or the RNN language model 180 to reduce the loss.”).
Diamos discloses all of the subject matter as described above except for specifically teaching “for each i ranging from 1 to L, calculate an inter-distribution distance between an i-th categorical distribution in the first categorical distribution sequence and an i-th categorical distribution in the second categorical distribution sequence.”  However, Kurata in the same field of endeavor teaches “for each i ranging from 1 to L, calculate an inter-distribution distance between an i-th categorical distribution in the first categorical distribution sequence and an i-th categorical distribution in the second categorical distribution sequence” (¶34 and Fig. 2(a) discloses “node Si is an acoustic event distribution … The edge length indicates the inter-distribution distance between two nodes Si and Sj”; where, it can be seen in Fig. 2(a) that each node is connected by an inter-distribution distance).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Diamos and Kurata before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to improve the recognition rate in a data set with a large variations (Kurata ¶¶2, 13).  This motivation for the combination of Diamos and Kurata is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Claim 2:
The combination of Diamos and Kurata discloses the information processing apparatus according to claim 1, wherein the prediction model is configured using a recurrent neural network that includes recursive integration (Diamos ¶28 discloses “In one embodiment, a recursive application of the chain rule is used to compute the gradient of the loss function with respect to parameters in the RNN acoustic model 160 and/or the RNN language model 180.”) in which neighboring categorical distributions in the output categorical distribution sequence affect each other (Diamos ¶40 discloses “RNN language model 180 that predicts the next character in the reference label” next i.e. neighboring).	
Claim 3:
The combination of Diamos and Kurata discloses the information processing apparatus according to claim 1, wherein the hardware processors use a stochastic gradient descent method (Diamos ¶40 discloses “stochastic gradient descent, thereby enabling computation of gradients with respect to all parameters in the audio captioning system”) and update parameters of the prediction model in such a way that the sum lessens (Diamos ¶27 discloses “An optimization algorithm then updates the model parameters ( e.g., weights) of the RNN acoustic model 160 and or the RNN language model 180 to reduce the loss.”).
Claim 8:
Diamos discloses an information processing method, implemented by a computer (¶64), the method comprising …
The combination of Diamos and Kurata discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 1 above.
Claim 9:
Diamos discloses A computer program product having a computer readable medium (¶62) including programmed instructions, wherein the instructions, when executed by a computer, cause the computer to perform (¶64) …
The combination of Diamos and Kurata discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 1 above.

	

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached at (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Ross Varndell/Primary Examiner, Art Unit 2666